Citation Nr: 1519310	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1971 to November 1974 and from August 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this appeal in February 2014 for further development.


FINDINGS OF FACT

1. The competent medical evidence of record shows that tinnitus is not etiologically related to the Veteran's active service.

2. As for his bilateral hearing loss, the most probative (meaning most competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during his service and consequent injury to his ears (i.e., acoustic trauma).


CONCLUSION OF LAW

The Veteran's tinnitus and bilateral hearing loss disability were not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, the Veteran's claim was filed as a fully-developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  See id.   Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his STRs and lay statements have been obtained and associated with his claims file for consideration. 

As also already alluded to, the February 2014 remand was to obtain further medical comment regarding whether the Veteran's tinnitus and bilateral hearing loss were as a result of his active military service.  To this end, in March 2014 a VA supplemental medical opinion was obtained.  The Board finds this March 2014 supplemental medical opinion is adequate for deciding these claims because the examiner reviewed the claims file for the pertinent history, considered the Veteran's contentions, and most importantly supported the medical conclusion with data and explanatory rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, there was compliance, certainly substantial compliance, with the February 2014 remand directives, in turn allowing the Board to proceed with its adjudication of these claims rather than again remand them.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A specific type of hearing loss, namely, sensorineural hearing loss, is one such condition since a type of organic disease of the nervous system. The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note: "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  See M21-1MR III.iv.4.B.12.a.

Sensorineural hearing loss therefore also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).



III. Whether Service Connection is Warranted for Tinnitus and Bilateral Hearing Loss

The Veteran claims his current hearing loss and tinnitus are related to his active duty military service.  The Veteran's service records show his primary military occupational specialty (MOS) during his period of service from 1971 to 1974 was Light Weapons Infantryman and his secondary MOS was Legal Clerk.  His MOS for his second period of service from 1976 to 1979 was Closed Microphone Court Reporter.

A review of the Veteran's STRs shows that he had an audiological evaluation during his military entrance examination in January 1971.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
10
5
5
Not tested
5
LEFT
5
5
15
Not tested
5

At another audiological evaluation in August 1976, reported thresholds in decibels, in his right ear were 5, 5, 0, 0, and 0 decibels, in the relevant frequencies, and those in his left ear were 10, 10, 5, 0, and 0 decibels.  So, there was no indication of hearing loss in either ear, despite any noise trauma that he may have experienced during his service active service.

In addition, his STRs reflect that he had an audiological evaluation in January 1977.  Reported thresholds in decibels in his right ear were 10, 5, 0, 0, and 0 decibels, in the relevant frequencies, and those in his left ear were 10, 5, 0, 0, and 0 decibels.  Again, these results do not indicate any hearing loss in either ear.

In response to his claims for tinnitus and bilateral hearing loss, the Veteran had a VA examination in May 2012.  The May 2012 VA examination report reflects that the examiner opined that the Veteran's hearing loss and tinnitus were not related to his military service because he did not have any hearing loss shown in service and because his MOS of Court Reporter made it "not likely he was exposed to a significant amount of noise" in the military.  The Board found this opinion inadequate because the examiner incorrectly found that the Veteran's only MOS was Court Reporter when in fact his primary MOS from his first period of military service was a Light Weapons Infantryman.  Thus, the examiner based the opinions on an incorrect factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Second, as a rationale for the opinion on hearing loss, the examiner noted that the Veteran had normal hearing during military service.  However, the Veteran is not required to show a hearing loss disability for VA purposes during service.  The proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether his current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the examiner did not explain why normal hearing in service indicates that the current hearing loss is not related to service.  Resultantly, the Board remanded this these claims for a supplemental opinion in February 2014.

Accordingly, the May 2014 VA examiner submitted a supplemental medical opinion in March 2014.   The examiner noted the Veteran had audiometric evaluations when he entered the Navy in 1976 and again in 1977.  He observed that both reflected thresholds well within normal limits, indicating the Veteran's hearing was normal when he left the Army in 1974.  The examiner commented that while the Veteran may have been exposed to noise in the Army, hearing well within normal limits indicated a lack of acoustic trauma.  He explained that in the landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine (IOM) stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner, quoting IOM, stated "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  He noted that this study remains the definitive consensus in this matter.  In addition, the examiner commented that the Veteran's MOS while in the Navy was as court reporter, which he noted would not likely expose him to hazardous noise.  He pointed out that after leaving the military, the Veteran worked in construction for more than thirty years.  It was, therefore, his opinion that the Veteran's current hearing loss was not likely related to his military service.  

Regarding tinnitus, the examiner observed that there were no complaints found in the Veteran's STRs.  The examiner noted the Veteran's 2012 statement that he heard a moderate high-pitched ringing lasting for "a few seconds more than ten times" since the Army.  He commented that this would amount to approximately one minute over a period of forty years.  The examiner stated that this was very infrequent and of very short duration and was not likely related to any noise exposure the Veteran may have had in the military in the 1970's, thereby, concluding, that tinnitus was also not related to the Veteran's active service.

Although the Veteran has a current bilateral hearing loss disability and tinnitus, service connection nonetheless still is not warranted for these disabilities.  The March 2014 VA supplemental medical opinion sufficiently explained the examiner's conclusion that the Veteran's bilateral hearing loss and tinnitus are unrelated to his military service, primarily citing the configuration of this loss as inconsistent with it being the result of prior noise exposure during the Veteran's service.  As already explained, this is a prerequisite to granting service connection - that is, there must be linkage of the current bilateral hearing loss and tinnitus to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And there is no such correlation in this instance.  

In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to these claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran's STRs are entirely unremarkable for suggestion of hearing loss or tinnitus during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  In addition, the March 2014 VA supplemental medical opinion provided adequate explanation as to why the Veteran's tinnitus and bilateral hearing loss are not related to his active military service.

Consequently, the preponderance of the evidence is against these claims of entitlement to service connection for tinnitus and bilateral hearing loss, so the benefit-of-the-doubt doctrine is inapplicable, and these claims resultantly must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


